Citation Nr: 0400182	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The low back strain noted during the veteran's active 
duty service was acute and transitory in nature and resolved 
without leaving chronic low back disability. 

2.  The veteran's current chronic low back disability was not 
manifested during his active duty service or for many years 
thereafter, nor is his current chronic low back disability 
otherwise related to such service. 


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes the veteran's service medical records, and post-
service treatment records in the form of private and VA 
medical records.  Assistance shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The veteran was last afforded a VA 
examination in April 2003, at which time the examiner provide 
a nexus upon VA's request.  The RO requested records from the 
Social Security Administration.  In March 2003, the Social 
Security Administration indicated that, after an exhaustive 
and comprehensive search, they were unable to locate the 
veteran's folder.  Later, in August 2003, the RO mailed to 
the Board copies of the veteran's Social Security records and 
the medical records relied upon therein.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal that has not been obtained by 
the RO.  Under these circumstances, no further action is 
necessary to assistant the claimant with his claim.  

The Board also finds that all VCAA notice requirements have 
been met.  Letters from the RO to the veteran dated in 
February 2001 and February 2002 clearly informed him of the 
provisions of VCAA with regard to what evidence he must 
obtain and which evidence VA would assist him in obtaining.  
Moreover, the statement of the case in February 2003 advised 
of the type of evidence necessary for him to prevail with his 
claim.  The Board therefore finds that the veteran has been 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit),  The 
Federal Circuit held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of 
America(PVA)  v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  While this case was pending at the Board, 
a regulatory change was implemented in response to the PVA 
case.  The newly enacted regulation allows VA to adjudicate a 
claim within a year of receipt, without any prohibition.  The 
new provision is retroactive to the date of the VCAA, 
November 9, 2000.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).  Therefore, the Board finds 
that there is no prejudice to the veteran in this case as a 
result of any legal deficiency in the VCAA notice furnished 
to him by the RO pursuant to the invalidated regulation, 
because that regulation has now been cured by legislative 
enactment.  Id.  

Further, the Court of Appeals for Veterans Claims has 
concluded that the VCAA is not applicable where the veteran 
was fully notified and aware of the type of evidence required 
to substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claim.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.] Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d  1330 (Fed. Cir. 2000).

The veteran claims that his current low back disability is 
related to an injury suffered during a ski training exercise 
in Germany during service.  As more particularly discussed, 
the record clearly shows current chronic low back disability.  
Moreover, service medical records do in fact document 
treatment for the low back.  Nevertheless, after reviewing 
the record, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for a back disability.  

Service medical records show that the veteran was clinically 
evaluated as normal upon entrance examination in February 
1971.  However, service records do document treatment in 
January 1972 for what was diagnosed as low back strain.  
However, service medical records do not show any subsequent 
low back complaints or findings.  In fact, a clinical record 
just eleven days after the low back strain report shows 
complaints and treatment for a right hand injury, but there 
was no reference to any low back problem.  Additional service 
medical records dated in February and March 1972 show 
treatment for a right ankle strain and for a sore throat, but 
no reference was made to the low back.  It would seem that if 
the veteran was continuing to suffer low back symptomatology, 
these records within the several weeks after the January 1972 
low back strain would have documented that fact.  
Significantly, the veteran's spine was clinically evaluated 
as normal at the time of separation examination in April 
1972.  This shows that trained medical personnel were of the 
opinion at that time that there was no chronic back disorder.  

VA treatment records dated from September 1992 to September 
1999, from Texas, show indicated treatment for chronic low 
back pain.  There no indication by an examiner during such 
treatment that the veteran's low back pain was of service 
origin.  

VA treatment records dated from August 1999 to December 2000, 
from New York, show a diagnosis of chronic low back pain with 
degenerative changes.  The veteran takes over the counter 
medication for the pain.  

Other VA treatment records, dated from August 1999 to June 
2000, show that the veteran has chronic low back pain with 
left sided sciatica.  Corresponding diagnostic reports in 
March 1999 show that there is mild to moderate disc space at 
the lower three levels.  In January 2000, it was noted that 
there was congenital spinal stenosis due to short pedicles 
throughout the lumbar canal.  There was also disk bulging, 
herniation, and midline impinges.  

In March 2000, the veteran filed this claim for service 
connection for a back disability.  The veteran contends that 
his current back problems resulted from an injury he had in 
service to his back while skiing in 1972.  

At VA general examination in April 2000, the veteran's 
history of in-service back occurrence was noted by history.  
He reported having an industrial injury in 1999 while working 
as a machine operator; resulting in problems with his back.  
The veteran complained of having current and constant back 
pain.  He currently worked in construction, carpentry and 
general labor.  In the impression section the examiner wrote 
that the veteran had chronic back dysfunction longstanding 
from his original injury in February 1972.  The examiner 
stated that the veteran had recently slipped one year ago and 
had had continuous back dysfunction.  Basic x-rays showed 
mild to moderate degenerative disc disease, moderate 
stenosis, and congenital spinal stenosis.  There was disc 
herniation.  The examiner stated:

The patient is in severe dysfunction, from his severe 
pain, from back impairment and experiencing significant 
functional limitations.  This last year has been, 
particularly back, but the patient has had episodic back 
dysfunction, since his original injury in February 1972.  

There was no indication by the examiner that he had reviewed 
the veteran's medical records or claims folder.  The veteran 
provided his history to the examiner. 

At VA examination for the spine in April 2000, the veteran's 
history of back pain and injury were again recorded.  Again, 
there was no indication that the examiner reviewed the 
veteran's claims folder.  Rather, it appears that the veteran 
was the historian for his past injuries and treatment for the 
back.  Following physical examination of the back, the 
impression was severe back dysfunction, with a markedly 
abnormal MRI, showing congenital spinal stenosis, as well as 
a central disc herniation at L4-5, with impingement on the 
exit of the L5 root sleeves.  The veteran was markedly 
dysfunctional and severely limited in terms of his abilities.  
It was also diagnosed that the veteran had right flank 
dysfunction, probably related to his back impairment.  

In April 2000, the veteran's private physician, Dr. 
Zavaletta, indicated that he had seen the veteran in 1972 for 
back pain; but that he currently only practiced gynecology 
and no longer had any records regarding the veteran's visit 
in 1972.  

At VA examination in April 2003, the examiner indicated that 
the veteran's claims file was "extensively reviewed."  The 
veteran presented for orthopedic evaluation of "severe back 
dysfunction with central disc herniation at L4-5."  The 
examiner's review of the service medical records showed 
single episode of care on January 13, 1972, when the veteran 
was treated for lower back strain with muscle relaxants, 
analgesic balm and heat.  It was noted that no additional 
evaluation or treatment of the lower back was done during 
service, and that when the veteran was seen on other 
occasions in service, thereafter, he did not complain of back 
pain; including on service separation examination.  The 
examiner noted Dr. Zavalettta's letter, and mentioned that 
Dr. Zavaletta did not provide a diagnosis or any record of 
care regarding the veteran's 1972 visit.  The veteran's post-
service industrial injury was noted by the examiner.  The 
veteran's current complaints were noted.  He has constant 
lumbar pain transversely from the left greater than right.  

Physical examination revealed that the veteran was obese and 
that he was able to ambulate into the clinic without 
assistance.  He had an exaggerated teetering, wide-based 
antalgic gait and was noted to be wearing a lumbosacral 
corset.  Examination of the back showed the spine to be 
essentially midline without pelvic obliquity but with 
accentuation of the dorsal kyphosis and straightening of the 
normal lumbar area in and at the midline.  There was a 
surgical wound scar from previous cyst removal.  He was 
tender to palpation form the lower lumbar to lumbosacral 
regions and at the sacrum.  There was paravertebral muscle 
spasm to palpation in the lower lumbar area.  Range of motion 
studies were done, as were heel-to-toe, trunk twist, straight 
leg raising, Patrick and Lasegue's tests, and lower motor 
strength was tested.  Upon concluding physical examination of 
the veteran, the examiner's diagnosis was degenerative disc 
disease, lumbosacral spine which MRI confirmed L4-L5 
herniated nucleus pulposes, but without objective evidence of 
lower extremity radiculopathy; and chronic lumbosacral strain 
with spasm secondary to the first diagnosis.  In the 
discussion section, the examiner stated:

In the opinion of this examiner, based on today's 
history, physical examination, special studies and on 
extensive review of the case file, I find NO new 
documentary, material, historic or clinical evidence to 
suggest or support a direct or indirect causal 
relationship between his single episode of care for the 
lower back injury and service and his current back 
condition.  

That single episode of care during service apparently 
resolved with subsequent evaluations during service, 
making no note of residual and especially, no note on 
his separation physical examination.  

The alleged episode of care in the early 1970's by Dr. 
Zavaletta is not well documented nor with a distinct 
diagnosis and no additional record of care until the 
early 1990's and that being related to lifting injuries 
by admission.

More likely etiologies for his current back condition 
are age, weight, lack of conditioning, and post-service 
occupation and injury.  

In August 2003, the RO received the veteran's Social Security 
records, and the medical records relied upon therein.  Those 
medical records were copies of the veteran's VA treatment and 
examination records; and they are already included in the 
claims folder.  

The Board observes that the record shows that the veteran was 
treated for a back strain in service, and purportedly was 
treated within one year of service separation, in 1972 by a 
private physician.  That physician has indicated that he 
cannot produce any medical records for the veteran from 1972, 
and that physician, Dr. Zavaletta did not provide a 
retroactive diagnosis for the veteran.  The RO obtained a 
nexus opinion in this case in April 2003.  The examiner who 
offered the opinion had extensive knowledge of the veteran's 
claim folder, after reviewing it, and, unequivocally stated 
that the veteran's single episode of back strain in service 
was not related to his current back disability.  Previous VA 
examiners merely transcribed the veteran's history from him 
when reporting on his current back disability and the origins 
thereof.  Therefore, there is no competent medical evidence 
showing a nexus or link between the veteran's current low 
back problems and his service.  Rather, the only competent 
medical evidence of record shows in well thought out detail, 
after review of the veteran's claims folder and examination 
of the veteran, that there is no relationship between his 
current back disability and service.  The veteran's own 
assertions to the contrary do not constitute competent 
medical evidence in support of his claim.  Espiritu, supra.  
Therefore, service connection may not be granted for a back 
disability.  38 C.F.R. §§ 3.303 and 3.304.  




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



